AUSTIN, Associate Justice:
Concurring in part and dissenting in part.
While I come to the same conclusion as the majority — that Howard must be allowed to take his rightful place as a Navajo Nation Council delegate — I write separately to voice my opinion that 11 N.T.C. § 8.B.4 is void for vagueness.
This is not the first time we have had a claim that an election statute is so vague or ambiguous that it impinges on the Due Process rights of a potential Navajo Nation candidate for office. In Bennett v. Navajo Board of Election Supervisors, 6 Nav. R. 319 (1990), we discussed a similar issue at length. We said that Navajo beehaz’aanii, the higher law of the Navajos, includes the concept of political liberty, and that “there is a strong and fundamental tradition that any Navajo can participate in the processes of government, and no person who is not otherwise disqualified by a reasonable law can be prohibited from holding office.” Id. at 325.
In Bennett, we found that the liberty interest in running for public office, which is grounded in Navajo tradition, is protected by the Due Process rule. Id. Thus, we applied to the 1990 Election Code the rule that “‘[a] statute which either forbids or requires the doing of an act in terms so vague that men [sic] of common intelligence must necessarily guess at its meaning and differ as to its application, violates the first essential of due process of law.’” Id. at 376, citing Connally General Constr. Co., 269 U.S. 385, 391 (1962). The test for applying the rule, we said, is three-pronged:
(1) Whether the election statute was one which the ordinary person, exercising ordinary common sense, could understand; (2) Whether candidates and election officials had to guess at its meaning; and (3) Whether the statute caused those people to differ as to its application.
*384Id. at 326.
In Bennett, we concluded that Section 8.A.5 of the 1990 Election Code violated the Due Process rights of Navajo citizens because the words contained therein, “Navajo tribal organization,” were ambiguous. We noted that the election officials themselves could not agree on the meaning of the words and, thus, it could not be expected that other people of ordinary intelligence would be able to understand them.
The meaning of Section 8.B.4 of the Election Code is, to the same degree, open to varying interpretations as that section we struck in Bennett. Especially that part of the section that the Board used to find Howard unqualified. This part of the section reads, “Must not have been convicted of any ... crimes involving the welfare of children, child abuse, child neglect, aggravated assault and aggravated battery within the last five (5) years.” 11 N.T.C. § 8.B.4. In the briefs submitted to the Court, and at oral argument, no agreement could be reached as to what those words meant.
The questions raised — and insufficiently answered — included: Are “child abuse, child neglect, aggravated assault and aggravated battery” just enumerated types of “crimes involving the welfare of children” or are they separate from other “crimes involving the welfare of children”? Are “crimes involving the welfare of children,” “child abuse,” and “child neglect” three separate, specific types of crimes? Are aggravated assault and aggravated battery disqualifiers regardless of the age of the victim? (The Board adopted this interpretation in Pioche v. Navajo Board of Election Supervisors, 6 Nav. R. 360 (1991)). And, finally, do “crimes involving the welfare of children” include any crime where a child happens to be present, or just those in which harm to a child is an element of the crime?
It became obvious during oral argument that the disparate interpretations of Section 8.B.4 were not contrived, but were based on the thoughtful analyses of what the words might mean by a number of bright, experienced attorneys. As we said in Bennett, where the “experts” are unable to determine the meaning of a statute, it is unreasonable to expect that the average person, using common sense in his or her consideration of running for public office, could accurately anticipate what might be required of him or her as a candidate. Therefore, I find that Section 8.B.4 of the Election Code is void for vagueness and that disqualification of potential candidates under its murky terms violates those citizens’ Due Process rights.